DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20, 2022 has been entered.
2.	Claims 6 and 13 are canceled. 
3.	Claims 1-5, 7-12, and 14-16 are currently pending and have been considered below.	

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kendric Lam on May 16, 2022.
The application has been amended as follows: 
 	Listing of Claims
1.	(Currently Amended) A distance estimation device comprising: 
a memory configured to store one or more programs; and
a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs to:
acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time;
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the two ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time; 
acquire a distance between the two ground objects; 
calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects; and
calibrate a movable body speed pulse signal by using the calculated moving distance.

2.	(Currently Amended) A distance estimation device comprising: 
a memory configured to store one or more programs; and
a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs to:
acquire (i) first distances from a movable body to at least three ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the at least three ground objects at a first time;
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the at least three ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a second output from the external field sensor measuring the at least three ground objects a second time;
acquire distances between the at least three ground objects; 
calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the at least three ground objects; and
calibrate a movable body speed pulse signal by using the calculated moving distance.

3.	(Currently Amended) The distance estimation device according to claim 1, wherein the CPU is further configured to execute the one or more programs to calculate the moving distance per one pulse of the movable body speed pulse signal based on the moving distance from the first time to the second time and an average pulse width of the movable body speed pulse signal.

9.	(Currently Amended) A distance estimation method executed by a distance estimation device comprising:
a first acquiring process configured to
acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time,
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the two ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time;
a second acquiring process configured to acquire a distance between the two ground objects;
a calculating process configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring process and the second acquiring process; and
a calibration process configured to calibrate a movable body speed pulse signal by using the calculated moving distance.

10.	(Currently Amended) A distance estimation method executed by a distance estimation device comprising:
a first acquiring process configured to
acquire (i) first distances from a movable body to at least three ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the at least three ground objects at a first time,
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the at least three ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a second output from the external field sensor measuring the at least three ground objects a second time;
a second acquiring process configured to acquire distances between the at least three ground objects, respectively;
a calculating process configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring process and the second acquiring process; and
a calibration process configured to calibrate a movable body speed pulse signal by using the calculated moving distance.

11.	(Currently Amended) A non-transitory computer-readable medium storing a program executed by a distance estimation device comprising a computer, the program causing the computer to:
acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the two ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the two ground
objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time;
acquire a distance between the two ground objects;
calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects; and
calibrate a movable body speed pulse signal by using the calculated moving distance.

12.	(Currently Amended) A non-transitory computer-readable medium storing a program executed by a distance estimation device comprising a computer, the program causing the computer:
acquire (i) first distances from a movable body to at least three ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the at least three ground objects at a first time
acquire [[(i)]] (iii) second distances from the [[a]] movable body to the at least three ground objects and [[(ii)]] (iv) second angles formed by a traveling direction of the movable body and directions of the at least three ground objects, respectively, based on a second output from the external field sensor measuring the at least three ground objects a second time;
acquire distances between the at least three ground objects, respectively; 
calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the at least three ground objects; and
calibrate a movable body speed pulse signal by using the calculated moving distance.


Allowable Subject Matter
5.	Claims 1-5, 7-12, and 14-16 are allowed.
6.	Claims 1-5, 7-12, and 14-16 are renumbered.
7. 	Applicant’s arguments with respect to the rejection of claims 1-5, 7-12, and 14-16  under 35 U.S.C. 101 have been fully considered. In view of Applicant’s arguments/claim amendments dated April 20, 2022, and Examiner’s amendment, the rejection has been withdrawn. Independent Clams 1, 2, and 9-12 recite the limitations calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the at least three ground objects; and calibrate a movable body speed pulse signal by using the calculated moving distance. The step of calibrate a movable body speed pulse signal by using the calculated moving distance integrates the recited judicial exception into a practical application. The claimed invention is patent eligible based on 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A).
 	Regarding the dependent claims 3-5, 7, 8, and 14-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

8.	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1 and 11 are allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a distance estimation device comprising: calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claims 2 and 12 are allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a distance estimation device comprising: calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the at least three ground objects, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claims 9 and 10 are allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a distance estimation method executed by a distance estimation device comprising: a calculating process configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring process and the second acquiring process, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 3-5, 7, 8, and 14-16, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 2, as discussed above.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864